Title: To Thomas Jefferson from James Oldham, 7 May 1805
From: Oldham, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     7th. May 05. Richmond.
                  
                  Your Letter of the Second May came to hand yesterday and in very good time, as I have Just finishd drying plank for your works: perticular attention will be paid to the numbering of the Dores as you have desird.
                  The good understanding you hav Pleasd to Introduce between Cpt. Andrews and my Self Sir, am exceding thankful for, and will use every exertion to Introduce his composition, that my Situation will admit of. 
                  Adue and may Heaven Bless You Your Obt. Humbl. Servt.
                  
                     Jams. Oldham 
                     
                  
                  
                     P. S. have taken the Liberty to inclose a Letter to Cpt. Andrews respeting Some more composition
                  
               